Citation Nr: 1608845	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of temporomandibular (TMJ) repair.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In January 2014 and September 2015, the Board remanded the claim for additional development to include updated VA and private medical records, and to obtain an addendum medical opinion addressing the etiology of the Veteran's sleep apnea.  The Veteran's outstanding VA treatment records issued at the Jackson and Memphis VA medical centers (VAMCs) have since been associated with the paperless claims file.  Also, the AOJ referred the Veteran's claims file to the same VA examiner who evaluated him in July 2012 for an addendum medical opinion.  The VA examiner provided addendum opinions in May 2014 and October 2015, and the reports have been associated with the claims file.    As will be discussed further, the Board finds that the RO did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that his obstructive sleep apnea was caused or aggravated by his service-connected residuals of temporomandibular joint (TMJ) repair.  

In the September 2015 Board remand, the Board found the May 2014 addendum opinion, provided by the same examiner that conducted the July 2012 examination, insufficient to render a determination regarding whether the Veteran's sleep apnea is secondary to his service-connected residuals of TMJ repair as the examiner still had not addressed whether the Veteran's sleep apnea was aggravated by his residuals of TMJ repair.  The examiner only concluded that the Veteran's sleep apnea was less likely than not incurred in or caused by the Veteran's service-connected residuals of TMJ repair.  As the question of aggravation had not been addressed the Board again remanded the claim to the same examiner for an addendum opinion that specifically addressed whether the Veteran's obstructive sleep apnea was aggravated as a result of his service-connected residuals of TMJ repair.  The examiner was asked to discuss whether the Veteran wore any oral appliances, to include bit guards for his TMJ residuals, and if so, whether any of these devices may have aggravated his sleep apnea.  The Board notes that the claims file contains evidence that the Veteran does indeed wear a bite guard/splint, therefore that matter is settled.  See Veteran's statement from September 8, 2015.  

In an October 2015 VA addendum opinion, the examiner stated that he was not able to provide an opinion on aggravation without resort to mere speculation because the he did not perform an oral/dental examination of the Veteran.  Additionally, the Board notes, as did the Veteran, that the VA examiner is a Nurse Practitioner.  In a September 2015 statement, the Veteran stated that he strongly felt a Nurse Practitioner, working in general medicine, could not give an expert opinion relating to his TMJ/sleep apnea issues.  The Veteran would like an opinion from a doctor or dentist who specializes in TMJ issues and the side effects of TMJ.  

Based on the October 2015 VA examiner's opinion and statement that he did not perform an oral/dental examination, and the Veteran's request for an alternate physician/dentist's opinion, the Board finds that a new VA examination by a dental specialist is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a VA physician with appropriate expertise in TMJ and its residuals.  The AOJ should refer the claims file (to include both the VBMS and Virtual VA folder), and a copy of this Remand, to the dentist/examiner.  Following a review of the record, the examiner should provide the following:  

(a) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was proximately due to, or caused by his service-connected residuals of TMJ repair.  

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was aggravated (chronically increased in severity) by his service-connected residuals of TMJ repair.  

In providing an opinion, the examiner should discuss whether the bite guards/splints the Veteran currently wears for his TMJ residuals may have aggravated his sleep apnea.  

Aggravation means a chronic worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

The examiner should also provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  The RO should Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




